In a foreclosure proceeding in equity of a defaulted land contract the court has inherent power to grant a reasonable time for redemption. What constitutes a reasonable time for redemption of necessity is governed by the facts and circumstances attending the particular case. On appeal the trial court's decretal provision fixing a period *Page 593 
for redemption should not be disturbed except the provision is so inequitable as to constitute a clear abuse of discretion. The controlling question on this appeal by the vendors is whether the provision in the foreclosure decree that the vendee might redeem within six months after confirmation of the foreclosure sale constitutes a clear abuse of the discretion vested in the trial court.
The undisputed facts are that defendant purchased from plaintiffs for $15,000 a residence subsequently occupied by defendant and her husband as a homestead, though later on it was rented. There was a down payment of $3,000. Subsequent monthly payments of $120 were made to May 2, 1938, totaling $2,040. It thus appears defendant has paid on her $15,000 contract $5,040. From the date of the contract sale (November 27, 1936) to the expiration of the time of redemption fixed in the decree a period of 3 years and 1 month intervened. The amount paid by defendant to plaintiffs during this period was the equivalent of a rental of approximately $136.20 per month. In 1938 defendant rented this property for $90 a month. It is a matter of common knowledge that gross rentals of this type of property rarely exceed 10 per cent. per annum. In the instant case certainly it may be fairly inferred the reasonable rental value of this property would not exceed $125 per month. Even at that rate defendant paid an amount substantially in excess of the total rental value during the whole period of her occupancy, notwithstanding under the decree she was given six months after confirmation of sale within which to redeem. During that period appellee's contract payments exceeded the fair rental value of the property by more than $400. We think the decretal provision for redemption cannot be said *Page 594 
to constitute a clear abuse of discretion on the part of the trial judge.
The decree entered in the circuit court is affirmed, with costs to appellee.
BUSHNELL, C.J., and McALLISTER and WIEST, JJ., concurred with NORTH, J.